Citation Nr: 1441990	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for scarring due to basal cell carcinomas of the nose, right cheek, and behind the left ear for the period prior to February 13, 2012.

2.  Entitlement to a rating higher than 10 percent as of February 13, 2012, for scarring due to basal cell carcinomas of the nose, right cheek, and behind the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from October 2, 1986, to December 31, 2005; he had 8 years, 10 months, and 14 days of active service prior to October 2, 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, granted the Veteran's claim for service connection for scarring due to basal cell carcinoma removal and assigned an initial noncompensable rating for this disability, effective from January 1, 2006, the day after the Veteran's separation from service.  The Board remanded this matter in November 2011 for additional development.  

While this matter was pending on remand status, an August 2012 RO decision was issued in which the Veteran was awarded a 10 percent rating for the postoperative scarring due to basal cell carcinoma, effective February 13, 2012, with a noncompensable initial rating remaining in effect prior to that date.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  The Board has bifurcated the matter as separate issues in light of the evidence showing that a grant of a compensable rating is warranted for the period prior to February 13, 2012, but that further development of the rating as of that date is necessary.  

(The issue of entitlement to a rating higher than 10 percent for postoperative scarring due to basal cell carcinomas of the nose, right cheek, and behind the left ear as of February 13, 2012, is addressed in the remand that follows the decision below.)



FINDING OF FACT

Prior to February 13, 2012, the postoperative scarring due to basal cell carcinomas resulted in one characteristic of disfigurement-a nose scar that measured 5 centimeters by 0.4 centimeters and was described by the examiner as disfiguring.


CONCLUSION OF LAW

The criteria are met for a rating of 10 percent for postoperative scarring due to basal cell carcinoma of the nose.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.14, 4.118, Diagnostic Code (DC) 7800 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision on the claim on appeal for residuals of skin cancer prior to February 13, 2012, has been accomplished.  Through a July 2005 notice letter received prior to discharge, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection.  

The Board also finds that the July 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) ).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a private treatment provider.  Additionally, the notice letter asked the Veteran to submit pertinent evidence regarding his disability.

During the pendency of this appeal which stems from the initial January 2006 rating on appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the veteran was not provided with notice of the type of evidence necessary to establish an earlier effective date.  However, since a rating is being granted from initial entitlement up until February 13, 2012, the failure to send such a letter does not adversely affect the Veteran.  

As is the case here, once a Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a) , 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1) , 19.29 (2011); Dingess, 19 Vet. App. at 490-91 ; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Board additionally notes that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim for an initial compensable rating for residuals of skin cancer prior to February 13, 2012.  The Veteran's service treatment records have been obtained and associated with the claims file.  The Veteran has not indicated that he receives treatment for his disability through any private or VA facility prior to February 12, 2012.  In September 2005, the Veteran was provided a VA general examination in connection with his claim, the report of which is of record.  The examination report contains sufficient evidence by which to evaluate the Veteran's claim in the context of the rating criteria. 

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided herein for the period prior to February 12, 2012.  All general due process considerations have been met by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).

Rating prior to February 13, 2012

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.20 (2013). 

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (2013); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, which is contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In this case, the Veteran has only been service connected for scarring as the residual disability from resection of basal cell carcinomas of the nose, right cheek, and behind the left ear.  

DC 7800 was revised effective October 23, 2008, during the pendency of this appeal.  However, these revisions are applicable only prospectively to claims received on or after that date.  Because the Veteran's claim was received prior to that date, and he has not requested application of these new regulations, they do not apply in this appeal, and DC 7800 as it read prior to the revisions will be applied to the evidence.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Under DC 7800, a 10 percent rating is warranted where there is one of the eight characteristics of disfigurement, which is defined as: a scar five or more inches (13 or more centimeters) in length, a scar at least one-quarter inch (0.6 centimeters) wide at the widest part, the surface contour of the scar is elevated or depressed on palpation, the scar is adherent to underlying tissue, the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters), the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), there is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and, the skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118 , DC 7800 (2007).

By history, the Veteran has had basal cell carcinomas (BCCs) removed during active duty with a July 2004 record showing that BCC was removed from his nose.  Subsequently he underwent reconstruction of the nasal dorsum of the MOHS defect in February 2005.  He previously had BCCs removed from the right cheek in October 1998 and behind the left ear in February 1999.  

The report of a September 2005 VA examination, conducted while the Veteran was still on active duty, gave a specific history of BCC having existed since 1997.  Due to his skin condition he had crusting and bleeding occurring constantly.  The skin disease involved areas exposed to the sun, including the head and face.  There was no treatment in the past 12 months and no functional impairment.  The condition resulted in 6 days lost from work per year.  

Physical examination in pertinent part revealed the Veteran had a scar located at the nose level, which measured 5 centimeters by 0.4 centimeters with disfigurement noted.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypo or hyper pigmentation and no abnormal texture.  No burn scars were present.  The diagnosis was BCC, diagnosed as scar, nose, status post BCC resection.  The examiner did not address any findings for any other scar residuals of BCC on the right cheek or behind the left ear.  

After service there are no records of treatment and no post-service VA examination done prior to February 13, 2012.  Thus, the Board shall rely on the findings from this examination done shortly prior to his discharge from service to make a determination as to whether an initial compensable rating was warranted for the scarring.  

Based on the evidence, the Board finds that, affording the Veteran the benefit of the doubt, an initial 10 percent rating is warranted for the nose scar prior to February 13, 2012.  The evidence from the VA examiner in September 2005 confirmed that the nasal scar was disfiguring, and the findings of the scar measured 5 centimeters by 0.4 centimeters.  Although this is slightly less than one-quarter inch (0.6 centimeters) wide at the widest part contemplated by the DC as compensable, the findings, when coupled with the acknowledgement by the examiner that this scar was disfiguring, more closely represent the criteria for a 10 percent rating than not.  See 38 C.F.R. 4.7.  Thus the Board finds that a 10 percent rating is warranted dating back to the date service connection was warranted.  As noted above, the September 2005 VA examination did not address any other scarring.  Consequently, the evidence available prior to February 13, 2012, does not show other scars for which a higher rating may be assigned.  

In short, the available evidence shows that his scar of the nose has exhibited no more than one characteristic of disfigurement prior to February 13, 2012.  There is no evidence of facial scars that measured to be 13 centimeters or longer, none has an elevated or depressed surface contour, none is adhered to the underlying tissue, and none covers a surface area of 39 square centimeters.  The evidence also indicates the Veteran does not have visible or palpable tissue loss; nor does he have gross distortion or asymmetry of any facial features.  As such, and without additional characteristics of disfigurement, the highest rating applicable under DC 7800 is 10 percent prior to February 13, 2012.  

Because the only scarring under consideration are on the Veteran's face and head, the DCs pertaining to scars located on the body (DCs 7801 and 7802) are not for application.  Further, because the scarring was not shown to be unstable or painful, neither DC 7803 (pertaining to unstable scars) nor DC 7804 (pertaining to scars that are painful upon examination) are applicable to the facts of this case.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Board finds that the rating criteria used to evaluate the Veteran's nose scar prior to February 13, 2012 reasonably describes his disability level and symptomatology and he has not argued to the contrary.  There is no indication that the Veteran's disability picture is so exceptional or unusual to render the schedular criteria inadequate.  Consequently, his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

From January 1, 2006, to February 13, 2012, a 10 percent rating for the nose scar is granted, subject to the laws and regulations governing the award of compensation benefits.  


REMAND

Regarding the remaining issue of entitlement to a rating in excess of 10 percent for scarring due to basal cell carcinomas as of February 13, 2012, further development is necessary.  The Board finds that the February 13, 2012 VA examination report currently associated in the paper file appears to not be complete.  Of note the findings recited by the examiner are noted to include measurements of the scars of the right face and nose, with comments that the right face scar is "minimally noticeable" and the nose scar is "very noticeable and can be expected to interfere with social and business transactions due to its size and appearance.  No mention of the posterior left ear scar is made beyond it being "not noticeable."  

However, the RO is shown to have cited to a February 13, 2012, VA skin examination as providing a far more thorough description of the scarring noted to include findings that the scar is smooth, with normal texture and neither hyperpigmented nor hypopigmented, in addition to other findings.  Thus, it appears that the copy of the February 13, 2012, examination report available to the Board is incomplete.  A remand is necessary to obtain a complete copy of the February 13, 2012, examination report that includes the complete description of the facial scarring in accordance with characteristics of disfigurement set forth in Note 1 of Diagnostic Code 7800.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete copy of the February 13, 2012, VA skin examination that fully addresses the criteria of disfigurement as outlined in Note 1 following Diagnostic Code 7800, with findings as recited by the RO in its August 2012 rating is associated with the claims file.  

2.  If a complete copy of the February 13, 2012, VA examination is not available, arrange for the Veteran to be examined by a dermatologist to ascertain the severity of his service-connected scarring.  The Veteran's claims file should be provided to the examiner for review.  The examiner should identify and describe in detail all scarring of the nose, right cheek, and behind the left ear.  The examiner should identify any (and all) characteristics of disfigurement (outlined in Note 1 following Diagnostic Code 7800) noted on the Veteran's face and head.  The examiner should offer comment on the extent of disfigurement shown, and should explain the rationale for all opinions.  

3.  Thereafter, re-adjudicate the claim.  If a benefit sought remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


